1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     FERRILL J. VOLPICELLI,                          Case No. 3:17-cv-00690-MMD-WGC
7                                      Petitioner,                   ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Petitioner’s motion for enlargement of time (ECF No. 44)
12   is granted. Petitioner will have until September 19, 2019, to file a reply in support of his
13   Motion for Reconsideration (ECF No. 40).
14          DATED THIS 20th day of August 2019.
15

16
                                                      MIRANDA M. DU
17                                                    UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
